DICE, Judge.
Appellant and his co-indictee, Alfred Arnold, were jointly charged by indictment with the offense of unlawfully possessing a narcotic drug, to-wit: marijuana.
Upon a severance being granted, appellant was separately tried and convicted upon his plea of guilty and the jury assessed his punishment at confinement in the penitentiary for a term of 25 years.
Upon the trial the State called Narcotic Officers Stringfellow and Gray of the Houston Police Department who testified that on the day in question they observed the appellant and Arnold seated in an automobile in the 2800 block of St. Charles Street, and that as they approached appellant threw seven white cigarettes from the car and Arnold dropped a tin foil package to the ground which contained thirteen cigarettes. Officer Stringfellow expressed his opinion that the seven cigarettes thrown from the car by appellant were marijuana cigarettes and it was stipulated that if Chemist Floyd McDonald were present to testify he would have testified that he ran tests on the cigarettes and that in his opinion they were marijuana.
Appellant, testifying as a witness in his own behalf, admitted *148his possession of the seven marijuana cigarettes and testified that he had just purchased them from Arnold for his own use.
There are no formal bills of exception and no brief has been filed on behalf of appellant.
The informal bills of exception appearing in the record have been examined and do not present error.
The judgment is affirmed.
Opinion approved by the Court.